733 So.2d 602 (1999)
Oscar A. ALEMAN, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION and Carlos Iglesias, M.D., P.A., Appellees.
No. 98-3078.
District Court of Appeal of Florida, Third District.
June 16, 1999.
Oscar A. Aleman, in proper person.
John D. Maher (Tallahassee), for appellee Unemployment Appeals Commission.
Before SCHWARTZ, C.J., and GERSTEN and GREEN, JJ.
PER CURIAM.
Because the record is susceptible only to the conclusion that the appellant left his previous employment because of a lack of available work which amounted to "good cause attributable to [the] employer," LeCroy v. Unemployment Appeals Comm'n, 654 So.2d 1054, 1056 (Fla. 1st DCA 1995), and cases cited, the denial of unemployment compensation benefits is reversed with directions to afford him the full amount of benefits claimed. See Savage v. Macy's East, Inc., 708 So.2d 689 (Fla. 3d DCA 1998).